               20-10809-smb
     Fill in this                       Doc
                  information to identify your 1
                                               case:Filed   03/16/20 Entered 03/16/20 16:14:59                           Main Document
                                                                   Pg 1 of 21
     United States Bankruptcy Court for the:

     ____________________
     Southern              District
              District of New       of _________________
                                 York  (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                               Chapter 7
                                                            
                                                            ✔   Chapter 11
                                                               Chapter 12
                                                                                                                                         Check if this is an
                                                               Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                            02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                        P8H,  Inc.
                                           ______________________________________________________________________________________________________




2.    All other names debtor used          Paddle   8
                                           ______________________________________________________________________________________________________
      in the last 8 years                  ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
      Include any assumed names,
                                           ______________________________________________________________________________________________________
      trade names, and doing business
      as names                             ______________________________________________________________________________________________________




3.    Debtor’s federal Employer            XX-XXXXXXX
                                           ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                     Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business
                                               107 Norfolk Street                                       _______________________________________________
                                           ______________________________________________
                                           Number     Street                                            Number     Street

                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                               New York                      NY    10002
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                               New York County
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.    Debtor’s website (URL)                www.paddle8.com
                                           ____________________________________________________________________________________________________


6.    Type of debtor                       
                                           ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
             20-10809-smb               Doc 1      Filed 03/16/20 Entered 03/16/20 16:14:59                                Main Document
                                                                Pg 2 of 21
                P8H, Inc.
Debtor          _______________________________________________________                           Case number (if known)_____________________________________
                Name



                                           A. Check one:
7.    Describe debtor’s business
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           
                                           ✔ None of the above




                                           B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                § 80a-3)
                                            Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                              See http://www.naics.com/search/ .
                                              4541
                                              _________

8.    Under which chapter of the           Check one:
      Bankruptcy Code is the                Chapter 7
      debtor filing?                        Chapter 9
                                           
                                           ✔ Chapter 11. Check all that apply:

                                                          Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a
                                                                small business debtor, attach the most recent balance sheet, statement
                                                                of operations, cash-flow statement, and federal income tax return or if all of these documents do
                                                                not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                proceed under Subchapter V of Chapter 11.

                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                accordance with 11 U.S.C. § 1126(b).

                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities
                                                                and Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934.
                                                                File the Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter
                                                                11 (Official Form 201A) with this form.

                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12
9.    Were prior bankruptcy cases           No
      filed by or against the debtor
      within the last 8 years?              Yes.     District _______________________ When _______________ Case number _________________________
                                                                                            MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                                  District _______________________ When _______________ Case number _________________________
                                                                                            MM / DD / YYYY

10.   Are any bankruptcy cases              No
      pending or being filed by a
      business partner or an                Yes.     Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                        District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                           MM / DD / YYYY
      attach a separate list.                         Case number, if known ________________________________


     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
            20-10809-smb              Doc 1         Filed 03/16/20 Entered 03/16/20 16:14:59                                 Main Document
                                                                 Pg 3 of 21
              P8H, Inc.
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ✔

                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                Number          Street

                                                                                ____________________________________________________________________

                                                                                _______________________________________         _______     ________________
                                                                                City                                            State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name     ____________________________________________________________________

                                                               Phone            ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49                             1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                            5,001-10,000                             50,001-100,000
      creditors
                                             100-199
                                             ✔
                                                                               10,001-25,000                            More than 100,000
                                             200-999

                                             $0-$50,000
                                             ✔
                                                                               $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                             $100,001-$500,000                $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
            20-10809-smb              Doc 1        Filed 03/16/20 Entered 03/16/20 16:14:59                                 Main Document
                                                                Pg 4 of 21
               P8H, Inc.
Debtor         _______________________________________________________                            Case number (if known)_____________________________________
               Name



                                            $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities                 $50,001-$100,000                   $10,000,001-$50 million
                                                                                   ✔
                                                                                                                          $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Re que st for Re lie f, De c la ra tion, a nd Signa t ure s


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                               petition.
      debtor
                                              I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.

                                                              03/16/2020
                                               Executed on _________________
                                                           MM / DD / YYYY


                                            /s/ Peter Rich
                                               _____________________________________________               Peter Rich
                                                                                                          _______________________________________________
                                               Signature of authorized representative of debtor           Printed name

                                                      Board Director
                                               Title _________________________________________




18.   Signature of attorney
                                            /s/ Dawn Kirby
                                               _____________________________________________              Date         03/16/2020
                                                                                                                       _________________
                                                Signature of attorney for debtor                                       MM   / DD / YYYY



                                                Dawn Kirby
                                               _________________________________________________________________________________________________
                                               Printed name
                                                Kirby Aisner & Curley LLP
                                               _________________________________________________________________________________________________
                                               Firm name
                                                700 Post Road Suite 237
                                               _________________________________________________________________________________________________
                                               Number     Street
                                                Scarsdale
                                               ____________________________________________________             NY            10583
                                                                                                              ____________ ______________________________
                                               City                                                           State        ZIP Code

                                                (914) 401-9500
                                               ____________________________________                              dkirby@kacllp.com
                                                                                                              __________________________________________
                                               Contact phone                                                  Email address



                                                2733004                                                         NY
                                               ______________________________________________________ ____________
                                               Bar number                                             State




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 4
               20-10809-smb                Doc 1       Filed 03/16/20 Entered 03/16/20 16:14:59                            Main Document
                                                                    Pg 5 of 21
      Fill in this information to identify the case:

                    P8H, Inc.
      Debtor name __________________________________________________________________

                                              Southern District of New York
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                         Check if this is an
      Case number (If known):     _________________________                                                                                  amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete             Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code       and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional          unliquidated,   total claim amount and deduction for value of
                                                                           services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff
     Stock Access Holdings SAS
1    12, rue de la Chaussée d'Antin,
     75009, Paris, France
                                                                                                                                                      8,865,025.11


     Knotel Inc.
2    30 Cooper Square 4th Floor
                                                                                                                                                      276,250.00
     New York, NY, 10003

     Hashtag Studio
3    ul. Czerwonego Krzy?a
     6/22 Warszawa 00-377
                                                                                                                                                      107,205.00


     Rema Hort Mann Foundation
4    153 Hudson St
                                                                                                                                                      100,064.62
     New York, NY, 10013


     Art on a Postcard
5    The Hepatitis C Trust
     27 Crosby Row London SE1 3YD                                                                                                                     79,948.11


     Moises Preciado
6    16301 Chella Drive
                                                                                                                                                      76,000.00
     Hacienda Heights, CA, 91745


     The Biebers x
7    LIFT LA x Inner City Arts
     720 Kohler Street                                                                                                                                73,073.57
     Los Angeles, CA, 90021

     The Shawn Carter Foundation
8    c/o Morrison, Brown, Argiz, & Farra LLC
     1450 Brickell Ave, 18th Floor                                                                                                                    65,191.00
     Miami, FL, 33131




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                               page 1
               20-10809-smb                 Doc 1      Filed 03/16/20 Entered 03/16/20 16:14:59                               Main Document
                                                                    Pg 6 of 21
                     P8H, Inc.
    Debtor          _______________________________________________________                        Case number (if known)_____________________________________
                    Name




     Name of creditor and complete              Name, telephone number,      Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code        and email address of         (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                                creditor contact             debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional           unliquidated,   total claim amount and deduction for value of
                                                                             services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                    Total claim, if    Deduction for       Unsecured
                                                                                                                    partially          value of            claim
                                                                                                                    secured            collateral or
                                                                                                                                       setoff
     RECALL STUDIOS INC (The Native SA)
9    5550 GLADES RD STE 500
                                                                                                                                                          60,000.00
     Boca Raton, FL, 33431

     Christine Weller
10 13510 Lucca Drive
                                                                                                                                                          46,920.00
     Pacific Palisades, CA, 90272


     The Little Black Gallery
11 Michelin House
     81 Fulham Road London SW3 6RD                                                                                                                        30,398.00


     Wise Engineering LLC
12 Ukraine, Ternopil, 46011,
     Stepan Bandera Ave. 33, room 7                                                                                                                       24,600.00



     California College of The Arts
13 1111 8th St
                                                                                                                                                          24,502.42
     Francisco, CA, 94107

     Art Plug x Best Buddies
14 Best Buddies
     120 W 45th Street Suite 3800                                                                                                                         24,057.17
     New York, NY, 10036

     Adam Gage
15 135F Grandview Ave
     Apt. 4F
                                                                                                                                                          18,710.00
     edison, NJ, 8837

     Venture Devs Inc
16 8605 Santa Monica Blvd, # 1950
                                                                                                                                                          16,000.00
     West Hollywood, CA, 90069

     David Dowd
17 2914 N Whipple Street
     Chicago, IL, 60618                                                                                                                                   14,720.00


     Scott Kaplan
18 37 Pool Drive
                                                                                                                                                          14,440.00
     Roslyn, NY, 11576

     UN Women UK
19 c/o Inspira UK Limited
     1A Eastbury Road
     Northwood Middlesex,HA6 3BG                                                                                                                          14,328.42


     Penumbra Foundation
20 36 E 30th St,
                                                                                                                                                          14,300.00
     New York, NY, 10016




    Official Form 204                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
           20-10809-smb                Doc 1      Filed 03/16/20 Entered 03/16/20 16:14:59                             Main Document
                                                               Pg 7 of 21
 Fill in this information to identify the case and this filing:

              P8H, Inc.
 Debtor Name __________________________________________________________________

                                         Southern District of New York
 United States Bankruptcy Court for the: ________________________________

 Case number (If known):    _________________________




Official Form 202
De c la ra t ion U nde r Pe na lt y of Pe rjury for N on-I ndividua l De bt ors                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            De c la ra t ion a nd signa t ure



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         ✔    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


             Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    03/16/2020
        Executed on ______________                          /s/ Peter Rich
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  Peter Rich
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  Board Director
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
20-10809-smb              Doc 1   Filed 03/16/20 Entered 03/16/20 16:14:59            Main Document
                                               Pg 8 of 21

A Hunk's New CLoths                                  Art Commerce, LLC
859 N Orange Drive                                   42 Commonwealth Drive
Los Angeles, CA 90038                                Fairfield, CT 6824


Adam Gage                                            Art for Life Foundation
135F Grandview Ave                                   PO Box 162
edison, NJ 8837                                      Clayton, CA 94517


Adam Green                                           Art Issue Editions
77 West 24th Street                                  1441 Third Avenue
new york, NY 10010                                   New York, NY 10028


Adam McDonald                                        Art of Elysium
156 Manor Drive North                                3278 Wilshire Blvd.
Worcester Park SRY KT4 7RU, GB                       Los Angeles, CA 90010


Affordable Art 101 (c/o Roger Walton)                Art on a Postcard
1113 Echo Pass Street                                The Hepatitis C Trust
Henderson, NV 89052                                  27 Crosby Row London SE1 3YD


Aid for AIDS                                         Art Plug x Best Buddies
131 Varick St #1011                                  Best Buddies
new york, NY 10013                                   120 W 45th Street Suite 3800
                                                     New York, NY 10036

Air Sea Packing Group, Inc
40-35 22nd Street                                    Artnet Worldwide Corp
Long Island City, NY 11101                           233 Broadway
                                                     26th Floor
                                                     New York, NY 10279
Alan Zeng
41 Havemeyer St., Apt 3B
brooklyn, NY 11211                                   As if x David Salle
                                                     26 Broadway
                                                     8th Floor
Alexander Kirillov                                   New York, NY 10004
28619 13th Avenue S
Federal Way, WA 98003
                                                     Assaf Pocker
                                                     39802 Guita Ct
alison hearst                                        Palmdale, CA 93551
2713 5th Avenue
Fort Worth, TX 76110
                                                     Cadogan Tate Fine Art Los Angeles, Ltd
                                                     2645 Gundry Avenue Signal Hill
Andreas Stylianou                                    Los Angeles, CA 90755
Royal Oak Yard
502 Larch Court, London LND SE1 3GB
                                                     Cadogan Tate Fine Art New York, Ltd
                                                     301 Norman Avenue
Arrow Fine Art Services                              Brooklyn, NY 11222
244 Bedford Avenue
brooklyn, NY 11249
                                                     California College of The Arts
                                                     1111 8th St
                                                     Francisco, CA 94107
20-10809-smb             Doc 1    Filed 03/16/20 Entered 03/16/20 16:14:59           Main Document
                                               Pg 9 of 21

California College of The Arts                       Earl Heng Contemporary, LLC
1111 8th St                                          1020 11th St. NE
San Fransico, CA 94107                               Washington, DC 20002


Cameron Williams                                     Ed lewis
102 Breckenridge Drive                               16 Linden Crescent, Lower Westwood
Garner, NC 27529                                     Bradford-on-Avon Wiltshire BA15 2AN


Carol Lerdal                                         Edita Zulic
17 17th Avenue                                       1420 NW 20th Ave., Apt. 205
San Fransico, CA 94121                               Portland, OR 97209


Christine Weller                                     Erik Ratensperger
13510 Lucca Drive                                    570 Crane Blvd
Pacific Palisades, CA 90272                          Los Angelas, CA 90065


claudine ingeneri                                    Ernst Haas Studio Inc.
27 West 72nd Street #207                             1567 Lexington Avenue Apt 19
New york, NY 10023                                   New York, NY 10029


Cloudinary, Ltd.                                     Fedex 5767-0560-3
111 EVELYN AVENUE,SUITE #206                         P.O. Box 371461
Sunnyvale, CA 94086                                  Pittsburgh, PA 15250


CORE x Let Love Rule Art Basel                       FEDEX EXPRESS
6464 Sunset Blvd.                                    P.O. Box 371461
Los Angelas, CA 90028                                Pittsburgh, PA 15250


CT Corporation (Wolters Kluwer)                      Frank Schembri
PO Box 4349                                          83 Gary Place
Carol Stream, IL 60197                               Staten Island, NY 10314


DANNY CHANG                                          Franklin Street Works
4191 E Fairview Ave                                  41 Franklin St,
San Gabriel, CA 91775                                Stamford, CT 6901


David Dowd                                           G4S International (USA) Inc.
2914 N Whipple Street                                P.O. Box 9693
Chicago, IL 60618                                    Uniondale, NY 11555


David Yamada                                         G4S International Logistics (UK) Ltd GBP
60 Broadway 4F                                       Princess House, Nobel Drive
Brooklyn, NY 11248                                   Hayes UB3 5EY UK


Drew Wilson                                          Gerald (Jerry) Blady
735 Greenleaf Drive                                  7489 S Albion st
Richardson, TX 75080                                 Centennial, CO 80122
20-10809-smb            Doc 1       Filed 03/16/20 Entered 03/16/20 16:14:59          Main Document
                                                 Pg 10 of 21

Gordon Films Inc.                                      jayson Lawfer
369 Cornwell Ave                                       3717 N Ravenswood Ave
Malverne, NY 11565                                     Chicago, IL 60613


Greg Bell                                              Jeremy mariage
1890 E Cayman Rd                                       3275 5th avenue #502
Vero Beach, FL 32963                                   San Diego, CA 92103


Guild Hall of East Hampton                             Jessica van den Brand
158 Main Street                                        Goulburn Street 115/148
East Hampton, NY 11937                                 Austrailia,


Hashtag Studio                                         Joni Sternbach
ul. Czerwonego Krzy?a                                  543 Union St Suite 3D
6/22 Warszawa 00-377                                   Brooklyn, NY 11215


Hedges Company                                         Juan Carlos Bonete
524 W 24th St                                          calle Santa Cecilia 10 Bajos
New York, NY 10011                                     1 Barcelona CT 8014 ES


Henzel Studio                                          Julius Woeste
Box 1117, 269 22                                       Am Tannenbaum
Bastad Sweden                                          11 Ratingen NW 40883 DE


Henzel Studio x Goss Michael Foundation                Justin Durongsaeng
Goss Michael Foundation -                              4 West 21st Street, Unit 5D
1305 Wycliff Ave #120                                  New York, NY 10010
Dallas, TX 75207

                                                       Kelly Bitzer
Huw Lougher Contemporary Ltd                           530 Third Street
32 St Lucia Crescent                                   Napa, CA 94559
Horfield Bristol BST BS70XR - GB

                                                       Kevin Wu
Ilya Sokolovskiy                                       30 Dalton St. Apt. 704
7938 E. Vassar Dr.                                     Boston, MA 21150
Denver, CO 80231

                                                       Knotel Inc.
Internal Revenue Service                               30 Cooper Square 4th Floor
Centralized Insolvency Operations                      New York, NY 10003
P.O. Box 7346
Philadelphia, PA 19101-7346
                                                       Laura Schnaidt
                                                       101 Leonard Street 3A
Jan Endlich                                            New York, NY 10013
4115 45th Street APT 6F
Sunnyside, NY 11104
                                                       LEO BARRERAS
                                                       2100 Linwood Avenue
Jane Glassman                                          Apt # 11H
8653 Metz Place                                        Fort Lee, NY 7024
Los Angeles, CA 90069
20-10809-smb             Doc 1   Filed 03/16/20 Entered 03/16/20 16:14:59               Main Document
                                              Pg 11 of 21

Leslie Meyers                                       NYC Corporation Counsel
24 West 55th St Apt 4D                              100 Church Street, RM 5-240
New york, NY 10019                                  Attn: Bankruptcy Dept.
                                                    New York, NY 10007

Lieberman Gallery
11 Cyprus Avenue                                    NYC Dept. of Finance
London LND N3 1SS GB                                345 Adams Street, 3rd Floor
                                                    Brooklyn, NY 11201

Martin Podorsky
1100 N. Lake Shore Drive #30B                       NYS Dept. Taxation & Finance
Chicago, IL 60611                                   Bankruptcy/ Special Procedures Section
                                                    P.O. Box 5300
                                                    Albany, NY 12205-0300
Mathias De Soir
60 Broadway Apartment 4A
Brooklyn, NY 11249                                  Ortega y Gasset Projects
                                                    363 3rd Ave
                                                    Brooklyn, NY 11215
Michael Lisi
648 Broadway Suite 201
New york, NY 10012                                  Pak Mail Centers of America, Inc.
                                                    7580 Metropolitan Dr. Ste #200
                                                    San Diego, CA 92108
Michigan Opera Theatre
1526 Broadway St
Detriot, IL 48226                                   Panos Moraitis
                                                    Meropis 15, Glifada 166 75, GR

Miguel Soto
41 Calle Leon                                       Paul Simonetti
Aguadilla PR 603                                    24017 Fulmar Ave.
                                                    Torrance, CA 90501

Moises Preciado
16301 Chella Drive                                  Penumbra Foundation
Hacienda Heights, CA 91745                          36 E 30th St,
                                                    New York, NY 10016

Moses & Singer LLP
The Chrysler Building                               Peter McCourt
405 Lexington Ave                                   205 West 89th Street, #8S
New York, NY 10174                                  New York, NY 10024


Motoko Yorozu (BANJI)                               Picture This Publications Inc
Chiba-Shi Chiba 261-OOO4                            54 W 89th St,
JAPAN,                                              c/o Marla Hamburg Kennedy
                                                    New York, NY 10024

Nat. Assoc. of Women
315 W 39th St #508                                  Plants Le Bacle
New York, NY 10018                                  1625 Indian River Rd.
                                                    Virginia Beach, VA 23456

New York State Sales Tax
NYS Sales Tax Processing                            Poppy Reindorp
PO BOX 15168                                        Cardboard Citizens 77A
Albany, NY 12212                                    Greenfield Rd LND E1 1EJ GB
20-10809-smb           Doc 1        Filed 03/16/20 Entered 03/16/20 16:14:59             Main Document
                                                 Pg 12 of 21

PureFreight, Inc.                                      Sands and Gill
8380 Santa Monica Blvd, SUite 201                      192A Westbourne Park Road
West Hollywood, CA 90069                               London LND W111BT GB


RAHUL SABHNANI                                         Scott Kaplan
485 Underhill Blvd Suite 207,                          37 Pool Drive
Syosset, NY 11791                                      Roslyn, NY 11576


RDS DELIVERY SERVICE                                   Selena Cerami
37-41 Vernon Blvd                                      24 Keats Estate Kyverdale Road
Long Island City, NY 11101                             London LND N16 7AD


RECALL STUDIOS INC (The Native SA)                     Silvereye Inc
5550 GLADES RD STE 500                                 Via B. Passeri,
Boca Raton, FL 33431                                   12 Rome 153 ITALY


Rema Hort Mann Foundation                              Skate Free Art Basel
153 Hudson St                                          1035 North Miami Avenue
New York, NY 10013                                     SUITE 400, 1D
                                                       Miami, FL 33136

Rich & Bander Certified Public Accountants
P.O. BOX 20455                                         SOFTWARE MANSION
GREELEY SQUARE STATION                                 NA ZJ E DZIE 11 P.9
new york, NY 10001                                     KRAKÓW 30-527 POLAND


Richard White                                          Spectrum Business
5 Roland Gardens                                       PO Box 742663
South Kensington London SW7 3PE GB                     Cincinatti, OH 45274


Ring Central Inc                                       State of California Board of Equalization
Dept. CH 19585                                         450 N Street
Palatine, IL 60055                                     Sacramento, CA 94279


Robb Report Media LLC                                  Stephen Bander
DBA Curtco Robb Media LLC                              2333 Brickell Avenue, 4th Floor Apt. 280
11175 Santa Monica Blvd                                Miami, FL 33129
Los Angeles, CA 90025

                                                       Steve Ramirez
Robert Lim                                             95 Park Terrace East 1D
956 Corn Cob Ln                                        New york, NY 10034
Orange, CT 6477

                                                       Stock Access Holdings SAS
Rudy Esquivel                                          12, rue de la Chaussée d'Antin,
Red Barn Green Farm LLC                                75009, Paris, France
2347 Oregon Terrace
Rantoul, KS 66079
                                                       Suleyman Azhari
                                                       30 Lorang Limau Manis
Sam Sklar                                              2 Bangsar Park Kuala Lumpur
2642 John R St.                                        11249 Malaysia,
Detroit, IL 48201
20-10809-smb              Doc 1   Filed 03/16/20 Entered 03/16/20 16:14:59            Main Document
                                               Pg 13 of 21

Tagboat, Inc.                                        Toni Garrn's Supermodel Flea Market
3F 3-6-6 Nihonbashi-Nngyocho                         Classens1eg 16
Chou-ku Tokyo 103-0023                               22391 Hamburg Germany


Taktical Digital                                     UN Women UK
241 West 37th Street; Suite 802                      c/o Inspira UK Limited
New York, NY 10018                                   1A Eastbury Road
                                                     Northwood Middlesex,HA6 3BG,

The Art Collection
33 Cuttermill Road                                   Underdonk
Great Neck, NY 11021                                 197 Stockholm St. Apt 3R
                                                     Brooklyn, NY 11237

The Art Design
9381 East Bay Harbor Drive Suite 703                 Venture Devs Inc
c/o Juan Carlos Arcila-Duque                         8605 Santa Monica Blvd, # 1950
N Bay Harbor Islands, FL 33154                       West Hollywood, CA 90069


The Biebers x                                        Wise Engineering LLC
LIFT LA x Inner City Arts                            Ukraine, Ternopil, 46011,
720 Kohler Street                                    Stepan Bandera Ave. 33, room 7
Los Angeles, CA 90021

                                                     Workof
The Little Black Gallery                             55 Prospect St,
Michelin House                                       Brooklyn, NY 11201
81 Fulham Road London SW3 6RD

                                                     Yannick Lopez
The Print Center                                     71 Columbia Street Apt. 18E
1614 Latimer Street                                  New York, NY 10012
Philadelphia, PA 19103

                                                     Your Special Delivery Service
The Shawn Carter Foundation                          647 W 27th Street 2nd Floor
c/o Morrison, Brown, Argiz, & Farra LLC              New York, NY 10001
1450 Brickell Ave, 18th Floor
Miami, FL 33131


The Skateroom
Rue Du Mail
21 Brussels BRU 1050
BELGIUM,


The Skateroom
Rue Du Mail
21 1050 Ixelles
Belgium,


The Wooden Box
San Juan, PR 00926


Titel Media UG
Ritterstrasse 9 Berline
10969 Deutschland
20-10809-smb         Doc 1   Filed 03/16/20 Entered 03/16/20 16:14:59       Main Document
                                          Pg 14 of 21



                               United States Bankruptcy Court
                               Southern District of New York




         P8H, Inc.
In re:                                                           Case No.

                                                                 Chapter    11
                       Debtor(s)




                               Verification of Creditor Matrix



       The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.




               03/16/2020                        /s/ Peter Rich
Date:
                                                 Signature of Individual signing on behalf of debtor

                                                  Board Director
                                                 Position or relationship to debtor
         20-10809-smb       Doc 1     Filed 03/16/20 Entered 03/16/20 16:14:59            Main Document
                                                   Pg 15 of 21
                                          United States Bankruptcy Court
IN RE:                                                               Case No.__________________
P8H, Inc.                                                                       11
__________________________________________________________ Chapter __________________

                                  LIST OF EQUITY SECURITY HOLDERS


 Registered name and last known address of security holder    Shares                 Security Class
                                                              (Or Percentage)        (or kind of interest)

 8+ Holdings                                                 33.3
 ,




 Native SA -Class C                                          15.00
 ,




 Lightyear Collective LLC -Class C                           14.66
 ,




 Alti Holdings Inc.                                          2.69
 ,




 Series A Investors - Class B                                15.09
 ,




 Management Investment -Class B                              1.01
 ,
         20-10809-smb       Doc 1     Filed 03/16/20 Entered 03/16/20 16:14:59            Main Document
                                                   Pg 16 of 21
                                          United States Bankruptcy Court
IN RE:                                                               Case No.__________________
P8H, Inc.                                                                       11
__________________________________________________________ Chapter __________________

                                  LIST OF EQUITY SECURITY HOLDERS


 Registered name and last known address of security holder    Shares                 Security Class
                                                              (Or Percentage)        (or kind of interest)

 ESOP - Class A                                              18.25
 ,
        20-10809-smb
     B2030                 Doc 1
           (Form 2030) (12/15)                     Filed 03/16/20 Entered 03/16/20 16:14:59                                    Main Document
                                                                Pg 17 of 21

                                      United States Bankruptcy Court
                                                             Southern District of New York
                                               __________________________________
             P8H, Inc.
     In re
                                                                                                             Case No. _______________

    Debtor                                                                                                            11
                                                                                                              Chapter________________

                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

    1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
       above named debtor(s) and that compensation paid to me within one year before the filing of the
       petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
       the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

    FLAT FEE
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
          Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . . $______________
          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
✔    RETAINER
                                                                                                                         30,000.00
          For legal services, I have agreed to accept a retainer of . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                         525.00
          The undersigned shall bill against the retainer at an hourly rate of . . . . . . . . . . . $______________
          [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
          approved fees and expenses exceeding the amount of the retainer.

    2. The source of the compensation paid to me was:
                 Debtor                                 Other (specify)

    3. The source of compensation to be paid to me is:
                 Debtor                                 Other (specify)

    4.         I have not agreed to share the above-disclosed compensation with any other person unless they
         are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who
    are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
    of the people sharing the compensation is attached.
    5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
       bankruptcy case, including:
         a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining
            whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
            required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
            adjourned hearings thereof;
   20-10809-smb              Doc 1        Filed 03/16/20 Entered 03/16/20 16:14:59                              Main Document
 B2030 (Form 2030) (12/15)                             Pg 18 of 21
      d. [Other provisions as needed]
The professional services Kirby Aisner & Curley LLP will render to the Debtor include the following:
a. To give advice to the Debtor with respect to its powers and duties as Debtor in Possession and the continued management of its property and
affairs.

b. To negotiate with creditors of the Debtor and work out a plan of reorganization and take the necessary legal steps in order to effectuate such a
plan including, if need be, negotiations with the creditors and other parties in interest.

c. To prepare the necessary answers, orders, reports and other legal papers required for the Debtor?s protection from its creditors under Chapter 11
of the Bankruptcy Code.

d. To appear before the Bankruptcy Court to protect the interest of the Debtor and to represent the Debtor in all matters pending before the Court.

e. To attend meetings and negotiate with representatives of creditors and other parties in interest.

f. To advise the Debtor in connection with any potential sale of the business.

g. To represent the Debtor in connection with obtaining post-petition financing, if necessary.

h. To take any necessary action to obtain approval of a disclosure statement and confirmation of a plan of reorganization.

i. To perform all other legal services for the Debtor which may be necessary for the preservation of the Debtor?s estate and to promote the best
interests of the Debtor, its creditors and its estate.




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
Representation in an Adversary Proceeding, subject to further agreement with the Debtor.
20-10809-smb    Doc 1     Filed 03/16/20 Entered 03/16/20 16:14:59                Main Document
                                       Pg 19 of 21



                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for
          payment to me for representation of the debtor(s) in this bankruptcy proceeding.

       03/16/2020                       /s/ Dawn Kirby, 2733004
     _____________________             _________________________________________
     Date                                    Signature of Attorney
                                        Kirby Aisner & Curley LLP
                                       _________________________________________
                                             ​Name of law firm
                                        700 Post Road
                                        Suite 237
                                        Scarsdale, NY 10583
                                        (914) 401-9500
                                        dkirby@kacllp.com
20-10809-smb           Doc 1      Filed 03/16/20 Entered 03/16/20 16:14:59                Main Document
                                               Pg 20 of 21



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
In re:
                                                                           Chapter 11
P8H, INC.                                                                  Case No.: 20-

                                                      Debtor.
------------------------------------------------------------------- X

       STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

       I, Peter Rich, declare under penalty of perjury that I am a Board Director of P8H, Inc.,
and that the following is a true and correct copy of the resolutions adopted by the Board of
Directors of said corporation at a special meeting duly called and held on March 13, 2020.

       "Whereas, it is in the best interest of this corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved that Peter Rich, Board Director, of this Corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a
chapter 11 voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Peter Rich, Board Director, of this Corporation is authorized
and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to
otherwise do and perform all acts and deeds and to execute and deliver all necessary documents
on behalf of the corporation in connection with such bankruptcy case, and

       Be It Further Resolved that Peter Rich, Board Director, of this Corporation is authorized
and directed to employ Kirby Aisner & Curley LLP to represent the corporation in such
bankruptcy case."

Dated: New York, New York
       March 13, 2020
                                                      P8H, INC.

                                                      By: /s/ Peter Rich
                                                             Peter Rich, Board Director
20-10809-smb        Doc 1    Filed 03/16/20 Entered 03/16/20 16:14:59              Main Document
                                          Pg 21 of 21



                                Resolution of Board of Directors
                                               Of
                                           P8H, INC.

       Whereas, it is in the best interest of this corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Peter Rich, Board Director, of this Corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a
chapter 11 voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Peter Rich, Board Director, of this Corporation is authorized
and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to
otherwise do and perform all acts and deeds and to execute and deliver all necessary documents
on behalf of the corporation in connection with such bankruptcy case, and

       Be It Further Resolved, that Peter Rich, Board Director, of this Corporation is authorized
and directed to employ Kirby Aisner & Curley LLP to represent the corporation in such
bankruptcy case.

Dated: New York, New York
       March 16, 2020



                                               /s/ Peter Rich
                                               Peter Rich, Board Director
